846 F.2d 72Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darrell J. MORRISON, Plaintiff-Appellant,v.William W. VAUGHN, Defendant-Appellee.
No. 87-6630.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided April 14, 1988.

Darrell J. Morrison, appellant pro se.
Before K.K. HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Darrell J. Morrison, a North Carolina inmate, appeals from the district court's order sanctioning him $200 pursuant to Fed.R.Civ.P. 11.  We agree with the district court that Morrison's complaint was neither "grounded in fact" nor "warranted by existing law" and therefore discern no abuse of discretion in its imposition of sanctions.   See Stevens v. Lawyers Mut. Liab.  Ins. Co., 789 F.2d 1056, 1060 (4th Cir.1986).


2
Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.